Citation Nr: 1106663	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  06-04 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for colorectal cancer.  

2.  Entitlement to VA compensation for colorectal cancer due to 
VA treatment, including a failure to treat, under the provisions 
of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to July 1989.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in May 2008, at which time it was remanded to the 
VARO in Oakland, California, through the VA's Appeals Management 
Center (AMC) in Washington, DC, so that additional development 
could be undertaken.  It originated from adverse RO action 
entered in May 2005.  Following the AMC's completion of the 
requested actions, the case has been returned to the Board for 
further review.  


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's colorectal 
cancer originated in service.  

2.  Additional disability involving colorectal cancer is not the 
result of examination or treatment, or any failure to diagnose 
and/or treat, by VA postservice, including the colonoscopy of 
August 1993 by the service department and the December 1996 
diagnosis by Kaiser Permanente medical professionals of 
colorectal cancer; VA is not shown to have become the Veteran's 
medical provider until in or about 2005.  


CONCLUSIONS OF LAW

1.  Colorectal cancer was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2010).

2.  The criteria for entitlement to VA compensation under 
38 U.S.C.A. § 1151 for colorectal cancer have not been met.  38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.358, 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board herein grants service connection for colorectal cancer 
and, as such, the need to discuss the VA's compliance with its 
duties to notify and assist as to that matter is obviated.  

As for the claim for VA compensation for colorectal cancer under 
38 U.S.C.A. § 1151, the Board notes that before addressing the 
merits of that claim, it is required to ensure that the VA's 
duties to notify and assist have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  The notification obligation 
in this case was accomplished by way of the RO and AMC's letters, 
dated in March 2005, March 2006, June and December 2008, November 
2009, and February and June 2010, to the Veteran.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
the initial VCAA notice was provided at a point in time prior to 
the RO's adjudicatory action in May 2005, but full notice, 
including that required under the holding in Dingess-Hartman, was 
furnished to the Veteran at a point in or about March 2006.  
However, the record in this instance demonstrates that any timing 
error was cured by the subsequent issuance of one or more 
supplemental statements of the case.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial measures 
of issuing fully compliant VCAA notification and readjudicating 
the claim in the form of a supplemental statement of the case to 
cure timing of a notification defect).  On that basis, and in the 
absence of any allegation of prejudice by or on behalf of the 
Veteran, the Board cannot conclude that any defect in the timing 
of the notice provided affected the essential fairness of the 
adjudication with resulting prejudice to the Veteran.

VA has also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran has not 
made the RO, AMC, or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide the claim 
herein addressed on its merits, and has not argued that any error 
or deficiency in the accomplishment of the duties to notify and 
assist has prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  

The record indicates that the Veteran has been provided multiple 
VA medical examinations during the course of the instant appeal 
in order to address issues relating to his § 1151 entitlement 
involving colorectal cancer.  The reports from these examinations 
and associated opinions from VA examiners are found to be 
sufficiently detailed as to permit fair and equitable 
consideration of the merits of the issue presented.  As such, 
objections raised by the Veteran that the VA examiner in 
September 2010 dozed-off on two occasions during his examination 
and seemed confused, while not uncontradicted by other evidence, 
are not borne out by the examination findings and opinions set 
forth in the September 2010 examination report and addendum 
thereto.  Also, while it is true that the Veteran's claims folder 
was absent at the beginning of that examination, the record 
reflects that the Veteran's claims folder was later obtained and 
reviewed by the VA examiner, who then filed an addendum to his 
earlier report, including modification of certain opinions based 
on information contained in the claims folder.  Moreover, the 
dispositive fact in determining § 1151 entitlement in this 
instance is that VA was not the Veteran's medical provider at the 
time of the 1993 colonoscopy which identified a suspicious 
colorectal lesion or for years thereafter and, therefore, VA 
cannot be charged with a failure to fulfill its duty of care to 
the Veteran.  On that basis, further development action relative 
to the § 1151 claim is not required.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 
83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003).

In view of the forgoing, the Board finds that VA has 
substantially satisfied its duties to notify and assist under the 
governing law and regulations.  


Service Connection:  Colorectal Cancer

Applicable law provides that service connection will be granted 
if it is shown that the appellant suffers from disability 
resulting from an injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury or disease in 
line of duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131 38 C.F.R. § 3.303.  In addition, certain 
chronic diseases, including a malignant tumor, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. West, 
13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Service treatment records identify a variety of gastrointestinal 
complaints dating to the mid-1970s, including postprandial 
epigastric distress and abdominal or stomach pain.  Beginning in 
or about the mid-1980s, complaints or findings involving 
diarrhea, bloody stools of an unknown etiology, constipation, 
anemia, hemorrhoids, and anal fissures are shown.  In August 
1986, it was noted that rectal bleeding had been occurring off 
and on for a couple of years, sometimes on a daily basis.  
Sigmoidoscopy in March 1988 revealed rectal fissures and 
hemorrhoids.  

Following service, the Veteran was hospitalized in August 1993 at 
a service department facility for a colonoscopy.  At that time, a 
seven-year history of constipation with a positive hematest was 
noted.  Gross findings included a lesion and questionable mass or 
polyp of the rectum at about ten centimeters from the anal verge, 
in addition to internal hemorrhoids without bleeding.  Biopsy of 
the rectal lesion showed fragments of adenomatous polyps with 
severe atypia and inflammation.  Sectioning and staining 
artifacts were prominent so that carcinoma could not be ruled 
out.  Clinical follow-up was recommended.  

The record reflects that in December 1996 the Veteran underwent 
repeat flexible sigmoidoscopy for follow-up of his polyps.  A 
biopsy at five centimeters demonstrated an adenocarcinoma of the 
rectum.  Three attending private physicians have indicated that 
in all likelihood the rectal cancer diagnosed in 1996 was 
directly related to the sever atypia shown by pathological 
studies in 1993.  A colostomy, radiation therapy, and clinical 
and surgical treatment of various complications, including 
fistulae, followed in the years thereafter.  

In order to more clearly define the relationship between the 
Veteran's colorectal cancer and his period of service, VA 
examinations in April and September 2010 by separate examiners 
were undertaken.  The April 2010 examination, to include a review 
of the entire claims folder, yielded a diagnosis of colon cancer 
with postoperative residuals of a colostomy, frequency of 
urination, low grade infections, and pain, and in the opinion of 
the VA examiner it was at least as likely as not that the 
Veteran's colon cancer originated in service, based on a review 
of service treatment records showing an extensive history of 
"constipation, rectal bleeding & anemia (hemorrhoids do not 
cause anemia" but without any evidence that an inservice 
colonoscopy was undertaken.  The September 2010 examination by VA 
was undertaken without the benefit of the Veteran's VA claims 
folder, but it was later obtained and reviewed by the VA 
examiner, with subsequent entry of a diagnosis of cancer of the 
rectum, 1996, post radiation and chemotherapy, and post repeat 
resection of radiation scars.  In addition, it was that VA's 
examiner's opinion that the Veteran's cancer was less likely as 
not caused by or a result of his military service, citing the 
biopsy diagnosis in 1996 and the Veteran's stated onset of his 
colorectal cancer in 1993 and noting that it was less likely than 
not that a bowel cancer would be asymptomatic for more than six 
years.  

There is in this matter evidence both for and against 
entitlement, with the medical opinions being equally divided as 
to the service onset of the Veteran's colorectal cancer.  Neither 
opinion is more persuasive than the other, although the basis of 
the September 2010 opinion with respect to the asymptomatic 
nature of the Veteran's carcinoma is clearly at odds with the 
Veteran's account of fairly continuous symptoms involving 
gastrointestinal distress and associated rectal bleeding and the 
April 2010 opinion linking inservice constipation, rectal 
bleeding, and anemia to the onset of the Veteran's rectal cancer.  
On balance, the evidence for and against the service onset of 
colorectal cancer is found to be in relative equipoise and, on 
the basis of 38 U.S.C.A. § 5107(b), entitlement to direct service 
connection for colorectal cancer and residuals of treatment 
therefor is granted.  

Claim for VA Compensation under Section 1151

Where a veteran has an additional disability resulting from a 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospital care, medical 
or surgical treatment, or an examination by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service- connected.  38 
U.S.C.A. § 1151.

For claims filed on or after October 1, 1997, as in this case, 
the claimant must show that VA examination or treatment resulted 
in additional disability or death and that the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on VA's 
part in furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which was 
not reasonably foreseeable.  38 U.S.C.A. § 1151; see VAOPGCPREC 
40-97, 63 Fed. Reg. 31263 (1998).

The regulatory provisions governing section 1151 entitlement were 
modified during the pendency of the instant appeal.  See 69 Fed. 
Reg. 46426 (Aug. 3, 2004). Prior to September 2, 2004, the 
dispositive regulation was 38 C.F.R. § 3.358, and by the changes 
effectuated as of September 2, 2004, 38 C.F.R. § 3.358 was 
rendered applicable only to claims received by VA prior to 
October 1, 1997.  The provisions of 38 C.F.R. § 3.361 were 
instituted for claims received on and after October 1, 1997.

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran, or in appropriate 
cases, the veteran's representative. 38 C.F.R. § 3.358(c)(3).  
"Necessary consequences" are those which are certain to result 
from, or were intended to result from, the medical or surgical 
treatment administered. Id.

Claims based on additional disability due to hospital care, 
medical or surgical treatment, or examination must meet the 
causation requirements of 38 C.F.R. § 3.361(c), (d).  38 C.F.R. 
§ 3.361(c).  The proximate cause of disability is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause. 3 8 C.F.R. 
§ 3.361(d).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability, 
it must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability (as explained in § 3.361(c)), and: (i) VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen. 38 C.F.R. § 3.361(d)(2).  The event need not be 
completely unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to be 
an ordinary risk of the treatment provided. In determining 
whether an event was reasonably foreseeable, VA will consider 
whether the risk of that event was the type of risk that a 
reasonable health care provider would have disclosed in 
connection with the informed consent procedures of 38 C.F.R. 
§ 17.32.  Id.

The basis of this claim, as advanced by the Veteran, is that VA 
failed to diagnose and treat his colorectal cancer following the 
colonoscopy of August 1993 showing an adentamous polyp or lesion 
and severe atypia.  Moreover, the Veteran contends that the delay 
in diagnosing and treating his cancer rendered it more severe and 
invasive than it would have been if prompt diagnosis and 
treatment had been undertaken by VA and otherwise productive of 
more significant residuals and requiring more extensive 
treatment.  

Review of the record indicates that this case turns on one simple 
question, i.e., was it VA that provided medical treatment to the 
Veteran during the pertinent postservice period or was it 
otherwise obligated to provide such treatment.  The Veteran has 
from the outset described the treatment in question as having 
been VA-provided, but, unfortunately, he has incorrectly 
characterized it as VA-furnished treatment, when in fact that 
record demonstrates that it was the service department that was 
providing his medical care postservice until the mid-1990s, when 
he obtained private insurance through Kaiser Permanente and only 
later initiated VA treatment in or about 2005.  

The Veteran has incorrectly noted that it was VA that was 
treating him at the time he underwent a colonoscopy on August 26, 
1993, and that incorrect assumption on the part of the Veteran 
has unfortunately been incorporated into one or more of the 
professional medical opinions offered as to the fault of VA in 
diagnosing and treating his colorectal cancer or its failure to 
timely accomplish those tasks.  It is clear that the Veteran was 
not being treated by VA in August 1993 or at any point from the 
time of his service discharge in July 1989 to approximately 2005, 
nor is it shown that he was enrolled in the VA health care 
program during that time frame.  It is indicated that the Veteran 
underwent a VA medical examination in November 1989 in connection 
with his initial claims for service connection, but it is neither 
alleged nor shown that such examination is the basis of his claim 
for VA compensation under 38 U.S.C.A. § 1151 for cancer of the 
colon or rectum.  

As a military retiree who served for more than twenty years, the 
Veteran was receiving medical care postservice through the 
service department, as opposed to VA, and the record includes 
multiple entries with respect to medical care obtained by him at 
military facilities following his July 1989 discharge from active 
duty.  It, too, is clear that the colonoscopy of August 26, 1993, 
was undertaken at the U.S. Air Force Hospital at Mather Air Force 
Base, California, by E.A. Ortiz, Lt. Col., U.S. Air Force, 
Medical Corps., as were the pathologic studies of the biopsied 
rectal lesion and subsequent medical care, including the banding 
of hemorrhoids.  Information on file is also to the effect that 
private medical insurance through Kaiser Permanente was obtained 
in or about 1994 and that the diagnosis and treatment of his 
colorectal cancer in December 1996 was undertaken through Kaiser 
Permanente.  There is no indication that medical care of the 
Veteran by VA was initiated until in or about 2005, when the 
initial records of VA outpatient treatment are shown to have been 
compiled.  

As indicated, it appears that the Veteran has mistakenly 
attributed his medical care during the immediate postservice 
years as having been VA-provided, but the preponderance of the 
evidence indicates otherwise.  Those opinions of VA examiners 
during 2010, attributing additional disability associated with 
Veteran's colorectal cancer to VA negligence or other indicated 
fault, or an unforeseen event, also all premised on the incorrect 
assumption that VA was the Veteran's treatment provider during 
the relevant time frame, but those opinions are without probative 
value as they are based on an incorrect factual premise.  In 
assessing medical evidence, whether a physician provides a basis 
for his medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits. See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-89 (2000).  The weight of a medical opinion is diminished 
where that opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where the 
basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. 
Brown, 5 Vet. App. 229, 232 (1993). 

Inasmuch as the preponderance of the evidence is against a 
showing that VA furnished medical treatment to the Veteran during 
the time frame he alleges that VA acted negligently or failed to 
act consistent with its duty of care to the Veteran, or was 
otherwise obligated to do so, then there can be no basis in law 
or fact for the § 1151 claim presented by this appeal.  Denial of 
this § 1151 claim is thus required as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for colorectal cancer is granted.  

VA compensation under 38 U.S.C.A. § 1151 for colorectal cancer is 
denied.  



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


